MEMORANDUM**
Rosa Maria Yera-Rivera and her son, Hector Manuel Benitez-Yera, petition for review of the decision of the Board of Immigration Appeals denying their applications for cancellation of removal. The only claim they raise on appeal is that INA § 245(i), 8 U.S.C. § 1255(f), allows them to adjust their status while remaining in the United States because Isodoro Benitez-Ponee1 filed visa petitions on their behalf pursuant to INS § 204(a)(1)(B)®, 8 U.S.C. § 1154(a)(1)(B)®. The proper avenue for raising that claim was the filing of a motion with the BIA to reopen proceedings. Ortiz v. INS, 179 F.3d 1148, 1152 (9th Cir.1999). However, they never raised that issue with the BIA. Thus they failed to exhaust their administrative remedies, and that deprives us of jurisdiction. Khourassany v. INS, 208 F.3d 1096, 1099 (9th Cir.2000); Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994).
Petition DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Benitez-Ponce is Yera-Rivera’s husband and Benitez-Yera’s father.